                                (
                                                             ORIGINAL
Approved ,    ~
             MIZ~s4INER
                         ()fl
             Assistant United States Attorney

Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge
             Southern District of New York




UNITED STATES OF AMERICA
                                          J9 MAG 10824
                                                 16 Mag .

              - v. -                             RULE
                                                 5 (c) (3)
                                                 AFFIDAVIT
XINGHUI LIN ,

                       Defendant .

                                          X


SOUTHERN DISTRICT OF NEW YORK , ss:

           QIJI WANG , being duly sworn , deposes and says that he
is a Special Agent with the Drug Enforcement Administration
("DEAu) , and charges as follows:

              On or about November 6, 2019 , the United States
District Court for the Southern District of Ohio issued a
warrant for the arrest of "Xinghui Linn based on an indictment
charging him with money laundering conspiracy , in violation of
Title 18 , United States Code , Section 1956(h) , and money
laundering , in violation of Title 18 United States Code, Section
195 6 (a) ( 1) (A) ( i) . A copy of the arrest warrant and the
indictment are attached hereto as Exhibits A and B,
respectively, and incorporated by reference herein .

          I believe that XINGHUI LIN , the defendant, who was
taken into DEA custody on November 18, 2019 , in the Southern
District of New York , is the same individual as "Xinghui Linn
who is wanted by the United States District Court for Southern
District of Ohio .
                                  2
           The bases for my knowledge and for the foregoing
charge are , in part , as follows:

           1.   I am a DEA agent.  I have been personally
involved in determi ning whether XINGHUI LIN , the defendant , is
the same individual as the " Xinghui Lin " named in the November
6 , 2019 arrest warrant from the United States District Court for
the Southern District of Ohio . Because this Affidavit is being
submitted for the limited purpose of establishing the identity
of the defendant , I have not included in this Affidavit each and
every fact that I have learned . Where I report statements made
by others , those statements are described in substance and in
part , unless otherwise noted .

           2.    Based on my review of documents from proceedings
in the United States District Court for the Southern District of
Ohio , I know that , on or about November 6 , 2019 , the United
States District Court for the District of Ohio issued a warrant
for the arrest of "Xinghui Lin " (the " Arrest Warrant " ) . The
Arrest Warrant was issued based on an Indictment (the
"indictment " ) charging " Xinghui Lin" with conspiracy to commit
money laundering , in violation of Title 18 , United States Code ,
Section 1956(h) , and money laundering , in violation of Title 18
United States Code 1956 (a) (1) (A) (i) . The Indictment was filed
in connection with criminal case number 1 : 19 - cr - 130(17) in the
Southern District of Ohio.

            3.   On November 18 , 2019 , at approximately 12 : 30
p.m ., I arrested XINGHUI LIN , the defendant .   Following his
arrest , LIN responded to the name "LIN " and confirmed that his
date of birth is June 23 , 1980 , which is the same date of birth
on record for the "Xinghui Lin " named in the arrest warrant . A
DEA agent in the Southern District of Ohio sent me a copy of the
driver ' s license of "Xinghui Lin " and , based on my observations
in connection with the arrest , the individual pictured appears
to be LIN .
                                  3
          WHEREFORE , I respectfully request that XINGHUI LIN ,
the defendant , be imprisoned or bailed as the case may be .



                           Special Agen't/ Qiji Wang
                           Drug Enfo rcement Administration


Sworn to before me this
18th day of November , 2019 .



THE HONOR
United States Magist   te Judge
Southern District of   ew York
EXHIBIT A
AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                                      FILED
                                                                                                           BICH~~D ~- HAGEL
                                                                                                            CLE: 0 t;uuR 1
                                         UNITED STATES DISTRICT COURT                                          NOV-6 PH 3: 34
                                                                                                        2019
                                                                  for the
                                                                                                           U.S . DISTRICT COURT
                                                        Southern District of Ohio                          SOUTHE RN DIST OHIO
                                                                                                           WEST oiv CINCINN~TI
                  United States of America
                                 v.                                 )
                                                                    )
                                                                    )
                                                                             Case No.     t It 9 CR                        130(17)
                                                                    )
                                                                    )
                         XINGHUI LIN
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        XINGHUI LIN
                                 - - - - - - - - - - - - - - - - - - - - - - - - - -- - - -- --
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             0 Superseding Indictment          0 Information       0 Superseding Information              O Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition     0 Violation Notice            O Order of the Court

This offense is briefly described as follows:
  18 USC 1956(h)- Money Laundering Conspiracy
  18 USC 1956(a)(1 )(A)(i) - Money Laundering




Date:     ///4,/J1                                                                       Issuing ujficer 's signal!lre


City and state:                                                             Richard W. Nagel, Clerk of Court
                                                                                           Printed name and till!'.


                                                                 Return

          This warrant was received on (date) _ _ _ _ ___ , and the person was arrested on (date)
at (city and state)

Date: _ _ _ _ _ _ __
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                     This second page contains personal identifiers provided for law-enforcement use only
                     and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not/or Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (nam e, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable) :



Date of last contact with pretrial services or probation officer (if applicable):
EXHIBIT B
                                                                             FILED
                                                                    RICHARD W. NAGEL
                      UNITED STATES DISTR,ICT COURT                 CLERK OF COURT
                       SOUTHERN DISTRICT OF omo
                           WESTERN DMSION                         2019 HOV -6 PH 3: 33
 UNITED STATES OF AMERICA,                CASE NO.         -i 11~  dm'g,\•°lb
                                                               .aw ~ f'ffi~c INcfNH ATl
                  Plaintiff, ·                             JUDGE BLACK
      v.                                  INDICTMENT


  JOSE DANIEL ZAZUETA-                     18 u.s.c. § 2 .
. HERNANDEZ, A.K.A. JESUS                  18 U.S.C § 922(g)(l)
  BOJORQUEZ, A.K.A. "DANY" (1)           . 18 U.S.C. § 924(a)(2)
                                           18 U.S.C. § 1956(a)(l)(A)(i)
                                           18 U.S.C. § 1956(h)
 DERRICK BRYANT_(2)
                                           21 U.S.C. § 841(a)(l)
                                           21 U.S.C. § 841(b)(l)(A)(ii)
 DANIEL SIMMONS (3)                        21 u.s.c'. § 84l(b)(l)(A)(vi) .
                                           21 U.S.C. § 841(b)(l)(B)(viii)
 WILLIAM F. GRARAM, Ill (4)         :.     21 U.S.C. § 841(C)
                                           21 u.s.c. § 846
                                           21 U.S.C. § 856(a)(l)
 CARLOS FLORES-INZUNZA (5) ..
                                          31 U.S.C. § 5324(b)
                                          31 u.s.c. § 5331
 JOSE TOQUILLAS-FELIX (6)

 LASHONE ISOM (7)
                                         NOTICE OF FORFEITURE
 MAURICE JACKSON (8)

 DANIEL MONTEZ BLAINE (9)

 FRANCISCO CASIQUE (10)

 RAYMOND JAMES EDWARDS, JR. (11)

· CHRISTOPHER ENGLE (12)

 RADEE GARRETT (13)

 CARL RENA GILBERT (14)

 CARDALE A. GOENS (15)

 AYMAN ANIS AL HAJJEH (16)
XINGHUI LIN (17)

FRANCES ALEXIA MERCADO (18)

KYMYATTA OATIS (19)

ERNESTO RINCON (20)

ANDRE ROBINSON (21)

JOEL SALCEDO (22)

ROBERT SMITH (23)

CHRISTOPHER WILLIAM TALLEY
(24)

DONALD THOMPSON (25)

VILMA VIDAL-FLORES (26)

HAROLD LAMAR WALKER (27)

STEFAN WALKER (28)

MIN WANG (29)

NICHOLAS WHITE (30)

BRANDON TERRELL WILLIS (31)

MAURICE RINGWOOD (32)

IV AN COURTNEY JOHNSON (33)

VY A CHESLA V MINYALO A.K.A.
"SLAVIK" (34)

DEWAYNE LAMONT WALKER (35)

YOSI ILOUZ (36)



                               Page 2 of 18
 BRADY CUNNINGHAM


. Defendants.




THE GRAND JURY CHARGES THAT:

                                            COUNT ONE
                                        (Narcotics Conspiracy)

       Beginning on or about. or about March 1, 2016, the exact date being unknown and

continuing up to and including October 29, 2019, the exact date being unknown, within the

Southern District of Ohio, and .e lsewhere, the defendants, JOSE DANIEL ZAZUETA-

HERNANDEZ, A.K.A. JESUS BOJORQUEZ, A.K.A. "DANY"; DERRICK BRYANT;

DANIEL SIMMONS; WILLIAM F. GRAHAM, ID; CARLOS FLORES-INZUNZA;

JOSE TOQUILLAS-FELIX; LASHONE ISOM; MAURICE JACKSON; DANIEL

MONTEZ BLAINE; FRANCISCO CASIQUE; RAYMOND JAMES EDWARDS, JR.;

CHRISTOPHER ENGLE; RADEE GARRETT; CARL RENA GILBERT; CARDALE A.

GOENS; FRANCES ALEXIA MERCADO; KYMYATTA OATIS; ERNESTO RINCON;

ANDRE ROBINSON; JOEL SALCEDO; ROBERT SMITH; CHRISOPHTER WILLIAM

TALLEY; DONALD THOMPSON; VILMA VIDAL-FLORES; HAROLD LAMAR

WALKER; STEFAN WALKER; NICHOLAS WHITE; BRANDON TERRELL WILLIS;

MAURICE RINGWOOD; IVAN COURTNEY JOHNSON; BRADY CUNNINGHAM; and

others known and unknown to the Gr,:md Jury, did knowingly and intentionally combine,

conspire, confederate and agree with each other and with others known and unknown to the

Grand Jury, to possess with intent to distribute and to distribute mixtures and substances

containing   ~   mixture or substance containing a detectable amount of cocaine, a Schedule II

controlled substance, the amount of said mixture and substance was 5 kilograms or more, and


                                              Page 3 of 18
substances containing fentanyl, a Schedule II controlled substance, the amount of said mixture

and substance was 400 grams or more, and substances containing methamphetamine, a Schedule
                        .                                    .

II ~ontrolled Sllbstance, the amount of said mixture and substance was 500 grams or more, in

violation of21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(A)(ii)(vi)(viii) and 84l(b)(l)(C).

       All in violation of 21 U.S.C. § 846.

                                      COUNT TWO
       (Distribution and Possession with Intent to Distribute a Controlled Substance)

       On or about October 24, 2019, within the Southern District of Ohio, and elsewhere, the

defendant, LASHONE ISOM, did knowingly and intentionally possess with the intent to

distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance.

       In violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l)(C) and 18 U.S.C. § 2.

                                     COUNT THREE
       (Distribution and Pos~ession with Intent to Distribute a Controlled Substance)

       On or about October 24, 2019, within the Southern District of Ohio, ·and elsewhere, the _

defendant, MAURICE JACKSON; did knowingly and intentionally possess with the intent t6

distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance, the amount of said mixture and substance was 500 grams or more.

       In violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l)(B)(ii) arid 18 U.S.C. § 2.

                                      COUNT FOUR
       (Distribution and Possession with Intent to Distribute a Controlled Substance)

       On or about October 24, 2019, within the Southern District of Ohio, and elsewhere, the

defendant, WILL~AM F. GRAHAM, ID, did knowingly and intentionally possess with the intent

to distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance, the amount of said mixture and substance was 5 kilograms or more.

       In violation of Zl U1B C, ~f641(t)(l)164l('l)(J)(A)(ii) and 18 u.s.c. ~ 2.


                                          Page 4 of 18
                                        COUNT FIVE
        (Distribution and Possession with Intent to Distribute a Controlled Substance)

        On or about October 24, 2019, within the Southern District of Ohio, and elsewhere, the

 defendant, WILLIAM F. GRAHAM, III, did knowingly and intentionally possess with the intent

 to distribute a mixture and substance containing·a detectable amount of fentanyl, a Schedule II

· controlled substance, the amount of said mixture and substance was 400 grams or more.

        In violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l)(A)(vi) and 18 U.S.C. § 2.

                                        COUNT SIX
        (Distribution and Possession with Intent to Distribute a Controlled Substance)

        On or about October 24, 2019, within the Southern District of Ohio, and elsewhere, the

 defendant, DANIEL SIMMONS, did knowingly and intentiomiUy possess with the intent to

 distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II

 controlled substance.

        In violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l)(C) and 18 U.S.C. § 2.

                                        COUNTSEVEN
                              (Possession by a Prohibited Person)

        On or about October 24, 2019, in the Southern District of Ohio, the defendant, LAS HONE

 ISOM, knowing he had previously been convicted of a crime punishable by imprisonment for a

 term exceeding one year, knowingly possessed a firearm and ammunition, that is, a Glock 22, 40

 caliber handgun be~ing serial number BTXl 16 and ammunition, and the firearm and ammunition

 were in and affecting interstate li?d foreign commerce.

        In violation ·of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).

                                        COUNT EIGHT
                              (Possession by a Prohibited Person)

        On or about October 24, 2019, in the Southern District of Ohio, the defendant, DANIEL

 SIMMONS, knowing he had previously been convicted of a crime punishable by imprisonment

 for a term ex~eeding one year, knowingly possessed a firearm and ammunition, that is, a SCCY,


                                           Page 5 of 18
CPX-1, 9mm semi-automatic handgun bearing Serial Number 655747 and ammunition, and the

firearm and ammunition were in and affecting interstate and foreign commerce.

        In violation of 18 U.S.C. §§ 922(g){l) and 924(a)(2).

                                        COUNT NINE .
                              (Operating a drug involved premises)

        Beginning on or about or about April 1, 2019, the exact date being unknown and continuing

up to and inchiding October 24, 2019, within the Southern District of Ohio, and elsewhere, the

defendants, CARLOS FLORES-INZUNZA and JOSE TOQUILLAS-FELIX, with others

known and unknown to the grand jury, did knowingly and willfully open, lease, rent, use or

maintain any place; to wit: 5617 Prosser Avenue, Cincinnati, Ohio, 45216 whether permanently

or terp.porarily for th_e purpose of distributing a controlled substance.

       In violation of 21 U.S.C. § 856(a)(l) and 18 U.S.C. § 2.

                                         COUNT TEN
                              (Operating a drug involved premises)

        Beginning on or about or about April 1, 2019, the exact date being unknown and continuing

up to and including October 24, 2019, within the Southern District of Ohio, and elsewhere, the

defendant, WILLIAM F. GRAHAM, III, with others known and unknown to the grand jury, did

knowingly and willfully open, lease, rent, use or maintain any place; to wit: 3059 Glenmore Ave

# 3, Cincinnati, Ohio, 45238 whether permanently or temporarily for the purpose of distributi~g a

controlled substance.

        In violation of 21 U.S.C. § 856(a)(l) and 18 U.S.C. § 2.

                                       COUNT ELEVEN
                                 (Money Laundering Conspiracy)
                                   Introduction - the businesses

        Tri-State Jewelers, Inc. a.k.a. TSJ Jewelers, Inc. (hereafter Tri-State Jewelers) was

incorporated on or about August 2, 2015 in the St~te of Ohio. The contact person, authorized




                                             Page 6 of 18
representative and register agent is listed as VYA CHESLAV MINYAYLO a.k.a. "SLAVIK,"

with an address of 630 Race Street, Cincinnati, ·OH 45202. YOSSI "JOE" ILOUZ is a United

States citizen who has been running and managing Tri-State Jeweler since at least 2014. Tri-State

Jeweler has a business account with PNC Bank, account ending in 5259, which lists 630 Race ·

Street, Cincinnati, OH as the place of business with VYA CHESLAV MINYA YLO, a.k.a.

"SLAVIK" as the signor of the account, which was opened on or about July 24, 2015.

       Nationwide Automotive Group, Inc. (hereafter Nationwide Automotive) was incorporated

on or about May i 4, 2012 in the State of Ohio. VYA CHESLAV MINYAYLO a.k.a~ "SLAVIK"

was listed as the incorporator with ari address of 5200 Dixie Hwy., Fairfield, OH 45214. On or

about February 5, 2018, Amendments to Articles of Incorporation were filed with the .Ohio

Secretary of State listing MINYAYLO as the Vice President of Nationwide Automotive and

informing the State of Ohio that Nationwide Automotive had relocated to 7725 Vine Street,

Cincinnati Ohio. DEWAYNE WALKER is a United States citizen who manages Nationwide

Automotive. Nationwide Automotive has a business account with PNC Bank, account ending in

0821, which lists 7725 Vine Street, Cincinnati OH as the p}ace of business with MINYAYLO as

one of the signors, and which was opened on or about May 11, 2012.

                                          The Conspiracy

       ·Beginning in or about September 2018, and continuing up to September 20, 2019, in the

Southern District of Ohio> defendants VYACHESLAV MINYAYLO a.k.a. "SLAVIK",

DEWAYNE WALKER, YOSI ILOUZ, JOSE DANIEL ZAZUETA-HERNANDEZ, A.K.A.

JESUS BOJORQUEZ, A.K~A. "DANY", XINGHUI LIN, AYMAN HAJJEH, CARLOS

FLORES-INZUNZA and MIN WANG, did knowingly, intentionally, and unlawfully conspire

to conduct financial transactions affecting interstate commerce, which involved the proceeds of

specified unlawful activity, that is narcotics trafficking, with the intent to promote the carrying on

of specified unlawful activity, to wit: the sale or distribution of controlled substances as defined in


                                            Page 7 of18
the Controlled Substances Act and that while conducting and attempting to conduct such financial

transactions knew that the property involved in the financial transaction represented the proceeds ·

of some form of unlawful activ1ty, in violation of 18 U.S.C. §§ 1956(a)(l)(A)(i).

                                     The Goal of the Conspiracy

       It was a goal of the conspiracy that VYACHESLAV MINYAYLO a.k.a. "SLAVIK",

DEWAYNE WALKER, YOSI ILOUZ, JOSE DANIEL ZAZUETA-HERNANDEZ, A.K.A.

JESUS BOJORQUEZ, A.K.A. "DANY", XINGHUI LIN, AYMAN HAJJEH, CARLOS

FLORES-INZUNZA, MIN WANG, and others, would launder illegal proceeds/profits from

illegal narcotics trafficking, by knowingly conducting and attempt to conduct financial

transactions affecting interstate and foreign commerce, which involved the proceeds of a specified

unlawful activity, that is, narcotics trafficking, with the intent to promote the carrying on of

specified unlawful activity, to wit: the sale. or distribution of controlled substances as defined in

the Controlled Substances Act and that while conducting and attempting to conduct such financial

transaction knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity.

                       Manner and Means to Accomplish the Conspiracy

       It was a part of the conspiracy that VYA CHESLAV MINY AYLO a.k.a. "SLAVIK",

DEWAYNE WALKER and YOSI ILOUZ would make and/or accept cash payments for goods

which was used for their personal use, and for the use and benefit of members of illegal narcotics

organizations, including, but not limited to the BRYANT DTO, and which furthered the illegal

narcotics distribution activities.

       It was further part of the conspiracy that members of the conspiracy would take and keep

stored at Tri-State Jeweler and Nationwide Automotive amounts of United States currency known

to be derived from the sale of narcotics.

       It was further part of the conspiracy that JOSE DANIEL ZAZUETA-HERNANDEZ,


                                            Page 8 of 18
A.K.A. JESUS BOJORQUEZ, A.K.A. "DANY",                     XINGHUI LIN, AYMAN HAJJEH,

CARLOS FLORES-INZUNZA and MIN WANG, and others working on behalf of them and ·

others, would conceal the monies earned from the sale of controlled substances (hereafter referred

to as drug proceeds) in the greater Cincinnati, Ohio area in various bags and/or packages to

transport the illegal proceeds via interstate commerce to and from the Cincinnati, Ohio area, among

other place:s.

        It was further part of the conspiracy that JOSE DANIEL ZAZUETA-HERNANDEZ,

A.K.A. JESUS BOJORQUEZ, A.K.A. "DANY", VYACHESLAV MINYAYLO a.k.a.

"SLAVIK", DEWAYNE W,t\LKER, YOSI ILOUZ, XINGHUI LIN, AYMAN ANIS AL

HAJJEH, CARLOS FLORES-INZUNZA, and MIN WANG committed the following .acts:

        1. On or about May 2, 2019, ILOUZ, while acting in his management capacity with Tri-

            State Jeweler, accepted $1,400 in United States currency for the purchase of a diamond

            pendant necklace.

        2. On or about June 12, 2019, MINYAYLO a.k.a. "SLAVIK", while acting in his .

            capacity as owner of Tri-State Jeweler, accepted $15,000 in United States currency for

            the purchase of a diamond ring.

        3. Onor about July 1, 2019, MINYAYLO a.k.a. "SLAVIK", while acting in his capacity

            as owner of Tri-State Jeweler, accepted $4,000 in 'United States currency for the

          . purchase of a diamond ring.

        4. On or about July 30 2019, WALKER, while acting in his capacity as manager of

            Nationwide Automotive, accepted $38,800 in United States currency for the purchase

            of an automobile.

        5. Between approximately December 2018 up through and including April, 2019, and .

            beyond, MINYA YLO a.k.a. "SLAVIK" -and ILOUZ took and agreed to store, at




                                          · Page 9 of 18
            least temporarily, at Tri-State Jeweler United States currency m the amount of

            approximately $2,500,000.00

        6. Between approximately November 2018 up through and including April, 2019, and

            beyond, MINYAYLO a.k.a. "SLAVIK" and WALKER took and agreed to store, at

            least temporarily, at Nationwide Automotive United States currency in the amount of

            $800,000.00.

       7. On or about August 7, 2019; ZAZEUTA-HERNANDEZ provided $59,960 in United

            States currency to LIN who then provided the currency to AL HAJJEH for the purpose

           of transferring the currency to another location.

       8. On or about September 20, 2019, ZAZEUTA-HERNANDEZ provided $79,980 in

           United States currency to FLORES-INZUNZA who then provided the currency to

           WANG for the purpose of transferring the money to another location

       All in violation of 18 U.S.C. § 1956(h).

                                        COUNT TWELVE
                                       (Money Laundering)
       On or about the dates set forth below, in the Southern District of Ohio, defendants JOSE

DANIEL ZAZUETA-HERNANDEZ, A.K.A. JESUS BOJORQUEZ, A.K.A. "DANY",

XINGHUI LIN, and AYMAN ANIS AL HAJJEH did knowingly conduct and attempt to

conduct financial transactions affecting interstate and foreign commerce as described below,

which involved the proceeds of a specified unlawful activity, that is, narcotics trafficking, with the

intent to promote the carrying on of specified unlawful activity, to wit: the sale or distribution of

co:n.trolled substances as defined in the Controlled Substances Act and that while conducting and

attempting to conduct such financial transaction knew that the property involved in the financial

transaction represented the proceeds of some form of unlawful activity:




                                           Page 10 of 18
 COUNT           DATE                  MONETARY TRANSACTION

                                       ZAZUETA-HERNANDEZ provided $59,960 in United
                                       States currency to LIN who then provided the currency to
 12              08/07/2019
                                       AL HAJJEH for the purpose of transferring the :money to
                                       another location.


       All in violation of 18 U.S.C. §§ 1956(a)(l)(A)(i) and 2.

                                      COUNTS THIRTEEN
                                       (Money Laundering)
       On or about the ~ates set forth below; in the Southern District of Ohio, defendant(s) JOSE

DANIEL ZAZUETA-HERNANDEZ, A.K.A. JESUS BOJORQUEZ, A.K.A. "DANY",

CARLOS FLORES-INZUNZA and MIN WANG, did knowingly conduct and attempt to

conduct financial transactions affecting interstate and foreign commerce as described below,

which involved the proceeds of a specified unlawful activity, that is, narcotics trafficking, with the

intent to promote the carrying on of specified unlawful activity, to wit: the sale or distribution of

controlled substances as defined in the Controlled Substances Act and that while conducting and

attempting to conduct such financial transaction knew that the property involved in the financial

transaction represented the proceeds of some form of unlawful activity:

        . COUNT             DATE                  FINANCIAL TRANSACTION

                                          ZAZUETA-HERNANDEZ provided $79,980 in
 13                  09/20/2019           United States currency to FLORES-INZUNZA who
                                          then provided the currency to WANG for the purpose
                                          of transferring the monev to another location.


        All in violation of 18 U.S.C. § § 1956(a)(l)(A)(i) and 2.

                                     COUNT FOURTEEN
                         (Failure to File Reports Related to Currency)

                                           Introduction

        At all times relevant to this Count:

        Tri-State Jewelers, Inc. a.k.a. TSJ J~welers, Inc. was anonfinandai trade or busmess witkn


                                           Page 11 of 18
the meaning of Title 31, United States Code, Sections 5331 and 5324(b), and the reg1,1lations

issued thereunder.


        Title 31, United States Code, Section 5331, and the regulations issued thereunder, required

that each nonfinancial trade or business that, in the course of such trade or business, received more

than $10,000 in coins or currency in one transaction or two or more related transactions, file a

report with the Financial Crimes Enforcement Network.

        Defendant VYACHESLAV MINYAYLO a.k.a. "SLAVIK'', was · the authorized

representative and statutory agent of Tri-State Jewelers, Inc., a.k.a. TSJ Jewelers, Inc. and was

duly authorized to act on the company's behalf in matters .of sales and receipf of proceeds from

sales of jewelry.

                                        The Offense Conduct

        In or around June 2019, in the Southern District of Ohio and elsewhere, defendant

VYACHESLAV MINYAYLO a.k.a. "SLAVIK", did knowingly and willfully and for the

purpose of evading the reporting requrrements of Title 31, United States Code, Section 5331, and

the regulations issued thereunder, cause a non.financial trade or business, namely Tri-State

Jewelers; Inc., a.k.a: TSJ Jewelers, Inc., to fail to file a report required under Title 31, United States

Code, Section 5331, in connection with the receipt by Tri-State Jewelers, Inc., a.k.a. TSJ Jewelers,

Inc. of United States currency in amounts over $10,000.

        All in violation of 31 U.S.C. § § 5324(b) and 5331 and 18 U.S.C. § 2.

                                        COUNT FIFTEEN
                          (Failure to File Reports Related to Currency)

                                               Introduction

        At all times relevant to this Count:

       Nationwide Automotive Group, Inc. was a nonfinancial trade or business within the

meaning of Title 31, United States Code, Sections 5331 and 5324(b), and the regulations issued


                                             Page 12 of 18
thereunder.

       Title 31, United States Code, Section 5331, and the regulations issued thereunder, required

that each nonfinancial trade or business that, in the course of such trade or business, received more

than $10,000 in coins or currency in one transaction or two or more related transactions, file a

report with the Financial Crimes Enforcement Network.

       Defendant DEWAYNE WALKER, was the manager and employee of Nationwide

Automotive Group, Inc. and was duly authorized to act on the company's behalf in matters of sales

and receipt of proceeds from sales of automobiles.

                                      The Offense Conduct

       In or around July 2019, in the Southern District of Ohio and elsewhere, defendant,

DEWAYNE WALKER, did knowingly and willfully and for the purpose of evading the reporting

requirements of Title 31, United States Code, Section 5331, and the regulations issued thereunder,

cause a nonfinancial trade or business, namely Nationwide Automotive Group, Inc., to fail to 6le

a report required under Title 31, United States Code, Section 5331, in connection with the receipt

by Nationwide Automotive Group, Inc. of United States currency in amounts over $10,000.

       All in violation of31 U.S.C. § § 5324(b) and 5331 and 18 U.S.C. § 2.

                             FORFEITURE ALLEGATION ONE

       Upon conviction of one or more of the offenses set forth in Counts I through 6, 9, and/or

10 of this Indictment, the defendants, JOSE DANIEL ZAZUETA-HERNANDEZ, A.K.A.

JESUS BOJORQUEZ, A.K.A. "DANY"; DERRICK BRYANT; DANIEL SIMMONS;

WILLIAM F. GRAHAM, III; CARLOS FLORES-INZUNZA; JOSE TOQUILLAS-FELIX;

LASHONE ISOM; MAURICE JACKSON; DANIEL MONTEZ BLAINE; FRANCISCO

CASIQUE; RAYMOND JAMES EDWARDS, JR.; CHRISTOPHER ENGLE; RADEE

GARRETT; CARL RENA _GILBERT; CARDALE A. GOENS; FRANCES . ALEXIA

MERCADO; KYMYATTA OATIS; ERNESTO RINCON; ANDRE ROBINSON; JOEL


                                           Page 13 of 18
SALCEDO; ROBERT SMITH; CHRISTOPHER WILLIAM TALLEY; DONALD.

THOMPSON; VILMA VIDAL-FLORES; HAROLD LAMAR WALKER; STEFAN

WALKER;        NICHOLAS         WHITE;       BRANDON        TERRELL · WILLIS;           MAURICE

RINGWOOD; IVAN COURTNEY JOHNSON; and BRADY CUNNINGHAM, shall forfeit

to the United States, pursuant to 21 U.S.C. § 853(a), (1) any property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of such violation(s), and (2) any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of,

such violation(s), including but not limited to: .

       a)      A sun1.0fmoney equal to the amount of proceeds the defendants obtained as a result
               of the o:ffense(s); ·

       b)      Rec1l Property known and numbered as 9812 Beech Drive, Cincinnati, Hamilton
               County, Ohio 45231, with all appmienances, attachments and improvements
               attached thereto, legally described as:

               Situated in Section 16, Town 3, Entire Range 1, Springfield Township, Hamilton
               County, Ohio and being all of Lot No. 166 of The Meadows of Wright Farm, Phase
               III, recorded in Registered Land Plat Book 83, pages 33 through 35 of the Records
               of the Hamilton County, Ohio Recorder's Office.

               The foregoing general warranty covenants are · subject to the Declaration of
               Covenants, Easements, Conditions and Restrictions for Wright Farm Estates as
               recorded in Official Record Book 9175, page 3641 and re-recorded in Official
               Record Book 9193, page 2439 of the records of the Hamilton- County, Ohio
               Recorder; non-delinquent real property taxes, non-delinquent installments of
               assessments, existing easements, conditions and restrictions of record.

               More commonly known as: 9812 Beech Drive, Cincinnati, Ohio 45231
               Record Owner: Derrick Bryant Revocable Living Trust
               Parcel Id: 590-0171-0066-00;

       c)      Real Property known and numbered as 1515 Gelhot Drive, Fairfield, Butler County,
               Ohio 45014, with all appurtenances, attachments and improvements attached
               thereto, legally described as:

               Situated in the City of Fairfield, County of Butler, and the State of Ohio.

               Being Unit Number 164 of Rolling Meadows Condominiums, Phase XV and being
               Registered Land Certificate #3102 in the Recorder' s Office of Butler County, Ohio.

               Be the same more or less, but subject to all legal highways.


                                            Page 14 of 18
      SAVE AND EXCEPT easements and restrictions of record, zoning ordinances, real
      estate taxes and assessments, if any, prorated to the date of this deed.

      Street address of property: 1515 Gelhot Drive, Unit 164, Fairfield, Ohio 45014
      Record Owner: Derrick Bryant
      Butler County Parcel Number: A0700-217-000-215;

d)    Real Property known and numbered as 4336 Green Pastures Way, Ellenwood,
      Dekalb County, Georgia 30294, with all appurtenances, attachments and
      improvements attached thereto, legally described as:

     .All that tract or parcel of land lying and being in Land Lot 1, 15th District, DeKalb
      County, State of Georgia, being Lot 5 of the River Vista Estates Subdivision, Phase
      3, as per plat recorded in Plat Book 187, pages 2-13, DeKalb County Records, said
      plat being incorporated herein and made a part hereofby·reference.

      Street address of property: 4336 Green Pastures Way, Ellenwood, Georgia 30294
      Record Owner: Golden Homes Investments, LLC
      Dekalb County Parcel Number: 15-001-01-044;

e)    $79,980.00 in U.S. Currency seized from Min Wang on 9/20/19;

f)    $14,168.00 in U.S. Currency seized from Lashone Isom on 10/24/19;                i


g)    $5,367.00 in U.S. Currency seized from Derrick L. Bryant on 10/24/19;

h)    $2;780.00 in U.S. Currency seized from William Graham III on 10/24/19;

i)    $41,000.00 in U.S. Currency-seized from Latoya Robinson on 10/24/19;

j)    $104,520.00 in U.S. Currency seized from Arlisha Howard on 10/25/19;

k)    $13,600.00 in U.S. Currency seized from Jose.Luis Toquillas-Felix on 10/24/19;

1)    $50,208.00 in U.S. Currency seized from Maurice Jackson on 10/24/19;

m)    Contents of PNC Bank Account Number xxx:5259 in the name of TSJ Jewelers,
      Inc. DBA Tri-State Jewelers, Inc.;

n)    Contents of PNC Bank Account Number xxxx0821 in the name of Nationwide
      Automotive Group;

o)    2017 Black GMC Sierra Truck, model Denali HD, VIN WDDUG8FB0FA108843,
      seized from Derrick BRYANT, with all attachments thereon;

p)   · 2015    Black
                   Mercedes      Sedan,   model   S550   "4matic1',    VIN
      WDDUG6ffl0fAlQ~~4~ 1 seized from Derrick BRYANT; with all attachments
      thereon;


                                 Page 15 of 18
    . q)       2007 Gold Toyota Camry~ VIN 4T1BK46K07U503142, ~eized from Carlos
               FLORES-INZUNZA, with all attachments thereon; .

      . r)     2016 Red Mercedes G Wagon, VIN WDCYC7DF4GX254114, with all
               attachments thereon;

       s)      Assorted Miscellaneous Jewelry seized from 9812 Beech Drive, Cincinnati, Ohio
               45231;

       t)      A Glock 22, .40 caliber handgun, bearing serial number BTXl 16, with any
               attachments and ammunition, including thirteen (13) .40 S&W Winchester rounds;

      · u)     A SCCY, CPX-1, 9mm semi-automatic handgun, bearing serial number 655747,
               with any attachments and ammunition, including nine (9) 9mm Luger rounds and
               fifteen (15) CBC .25 auto rounds of ammunition;

       v)      A Ruger, SR9C, 9x19mm, bearing serial number 332-09771, with any attachments
               and ammunition, including fifteen (15) Homady 9mm Luger rounds and 1 box of
               PMC; 380 caliber rounds of ammunition;

       w)      A German Sports Gun (GSG) .22 long rifle, bearing serial number A302605, with
               any attachments and ammunition;

       x)      A Llama .45 caliber handgun, bearing serial number C19995, with any attachments
               and ammunition; and

     . y)      Two (2) boxes of ammunition with two extra loaded magazines and loose
               ammunition seized from 9812 Beech Drive.

                            FORFEITURE ALLEGATION TWO

       Upon conviction of one or more of the offenses set forth in Counts 1, 2, 6, 7, and/or 8 of

this Indictment, the defendants, LASH ONE ISOM and DANIEL SIMMONS, shall forfeit to the

United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearms and

ammunition involved in or used in such violation(s), including but not limited to, the firearms and

ammunition listed in Forfeiture Allegation One.

                           FORFEITURE ALLEGATION THREE

       Upon conviction of one or more of the offenses set forth in Counts 11 through 13 of this

Indictment, the defendants, VYACHESLAV MINYAYLO a.k.a. "SLAVIK"; DEWAYNE

WALKER; YOSI ILOUZ; JOSE DANIEL ZAZUETA-HERNANDEZ, A.KA. ;JESUS


                                          Page 16 of 18
. BOJORQUEZ, A.K.A. "DANY"; XINGHUI LIN; AYMAN ANIS AL HAJJEH; CARLOS

FLORES-INZUNZA; and MIN WANG, shall forfeit to the United States, pursuant to 18 U.S.C.

§ 982(a)(l), any property, real or personal, involved in such offense(s), and any property traceable

to such property, including but not limited to:

       · a)    A sum of money equal to the amount of money invoived in the offenses;

        b)     $79,980.00 in U.S. Currency seized from Min Wang on 9/20/19;

        c)     Contents of PNC Bank Account Number xxx5259 iii the name of TSJ Jewelers,
               Inc. DBA Tri-State Jewelers, Inc.; and

        d)     Contents of PNC Bank Account Number xxxx0821 in the name of Nationwide
               Automotive Group.

                                      SUBSTITUTE ASSETS

       If any of the property described in the Forfeiture Allegations above, as a result of any act

or omission of the defendants:

       a)      cannot be located upon the exercise of due diligence;

       b)      .has been transferred or sold to, or deposited with, a third party;

       c)      has been placed beyond the jurisdiction of the court;

        d)     has been substantially diminished in value; or

       e)      has been commingled with other property which cannot be divided without

               difficulty,

it is the intent of the United States, pursuant to 21 U.S .C. § 853(p), or as incorporated by 18 U.S.C.

§ 982(b)(l) or 28 U.S.C. § 246l(c), to seek forfeiture of any other property of the defendants, up

to the value of the property described above, including but not limited to:

        a)     Real Property known and numbered as 2782 Queen City Avenue, Cincinnati,
               Hamilton County, Ohio 45238, with all appurtenances, attachments and
               improvements attached thereto, legally described as:
                                                                               I
               Situated in the County of Hamilton, in the State of Ohio and in the Township of
               0r¥Yn;


                                         . · Page 17 of 18
             Beginning in the Northeasterly line of Queen City A venue at a point which is South
             62°30" East, 265.00 feet from the intersection of said Northeasterly line with the
             East line of Dunaway A venue; thence continuing South 62° 30" East alorig the
             Northeasterly line of Queen City Avenue, 56.66 feet to a point; thence North 27'
             59' 30".East at right angles to Queen City Avenue, 185.49 feet tor a point; thence
             North 58° 38' 40" West, 56.76 feet to a point; thence South 27°59'30" West 188.82
             feet to the point of beginning.                                              ·

             More commonly known as: 2782 Queen City Avenue, Cincinnati, Ohio 45238
             Record Owner: Golden Homes Investments LLC                       ·
             Parcel Id: 208-0067-0047-00; and

      b) ·   Real. Property known and numbered as 9457 Ridgemoor Avenue, Cincinnati,
             Hamilton County, Ohio 45231, with all appurtenances, attachments and
             improvements attached thereto, legally described as:

             SITUATE IN SECTION 3, TOWN 2, ENTIRE RANGE 1, MIAMI PURCHASE,
             COLERAIN TOWNSHIP, HAMILTON COUNTY, OHIO, AND BEING ALL OF
             LOT NO. 296 OF COMPTON ESTATES SUBDIVISION, BLOCK "B", PART 4,
             A PLAT OF WHICH IS RECORDED IN PLAT BOOK 93, PAGES 75 AND 76
             OF THE HAMILTON COUNTY, OHIO RECORDS

             More commonly known as: 9457 Ridgemoor Avenue, Cincinnati, Ohio 45231
             Record Owner: Derrick Bryant Revocable Living Trust
             Parcel Id: 510-0051-0479-00.

                                                  A True Bill.




DAVID M. DEVILLERS
  I ED STATES ATTORNEY




Assistant United States Attorney
Organized Crime Drug Enforcement Task Force




                                      Page 18 of 18
